 In the Matted ofTHEDAYTONrRUBBER MANUFACTURING COMPANYand.,\srUNITED, RUBBER WORKERS OF AMERICACase No. 5-R-1563-.-Decided July, 17, 1944Harkins. Van WinklecCWalton, by Mr. fester Walton,of Asheville,N. C., andMorgan & Ward, by Mr. A. T. Ward,of Waynesville, N. C.,for the Company.Mr. Ray Nixon,of Charlotte, N. C., andMr. Miles W. Lynch,, ofWaynesville, N. C.; for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONAND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Rubber Workers of America,affiliated with the, Congress of Industrial Organizations, herein calledthe Union, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Dayton Rubber Manu-facturing Company, Waynesville, North Carolina, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before George L. Weasler, TrialExaminer.Said hearing,was held. at Waynesville, North Carolina,on May 26, 1944. The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Exiiminer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Dayton Rubber Manufacturing Company is,an Ohio corpora-tion with with its principal'office and place of business in Dayton,57 N. L R.B., No. 73.388 THE DAYTON RUBBER MANUFACTURING COMPANY389Ohio. -The`Company operates a branch -factory in Waynesville, NorthCarolina, known as the Thorobred Textile Division, with which thisproceeding is concerned.The Thorobred Textile Division is engagedin the manufacture. of life'rafts, pontoons, V belts and some textileproducts, principally for the Armed Forces.During the 12-monthperiod ,ending April 30, 1944, it purchased raw materials -valued atapproximately $400,000, 80 percent of which came from outside theState of North Carolina.During the same period it sold finishedproducts valued at approximately $600,000, 85 percent of which wasshipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONINVOLVED'United Rubber Workers of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership e'rnployees-of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative, of its production and maintenanceemployees until the Union has been certified by the Board in an ap-propriate unit:A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and. Section 2 -(6)-and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges a unit composed of all production and main-tenance employees including calendar operators, compounders, in-spectors, testing and packing employees, 'receiving and shipping em-ployees, and firemen, but excluding cafeteria workers, laboratory em-ployees,watchmen, office and clerical employees, foremen and allsupervisory employees.The Company oontends that calender op-erators, compounders, inspectors, testing employees, 'firemen, and re-ceiving and shipping employees should be excluded, otherwise itagreeswith the composition of the unit sought by the Union.IThe Field Examiner reported that the Union had submitted 503 application cards datedas follows:2 in Match 1944; 472 in April 1944; 22 in May 1944;2 in 1944; and 5 undated;he also reported that,there u'ere,630 employees in the unit petitioned for. 390 -DECISIONS OF 'NATIONAL' LABOR RELATIONS BOARDCale?lder operators.These employees operate calender machineswith crews of three or four lnen.Their rate of pay is.only slightlyabove that of other production employees.They spend' all of theirtime either in actual operation of the machine or in readying 'it forthe next operation.The Company contends that the calender op-'erators have supervisory authority with respect to their crew members.However, the record fails to show that these employees have sufficientauthority to bring them within our customary definition of supervisoryemployees. `We-shall include them within the unitInspectors.These employees inspect material for quality and re-port defects to the foremen under whose supervision they operate.They are not expected to know the employee responsible for defectiveworkmanship and make-no recommendations in respect thereto. Theirrate of pay is only slightly above that of production employees.TheCompany, while admitting that inspectors have no supervisory duties,nevertheless contends that quality control inspection is a confidentialmatter closely connected with management and that the employeesperforming such duties should not be included in a unit of productionemployees.We have considered the Company's contention and, asin other cases-involving similar employees, find it to Abe without merit 2We shall include these employees in the unit.Testing employees.These employees test rafts and pontoons forair losses and repair any defects which they discover.They functionexactly as do the inspectors except that, in addition, they make repairs,themselves.The considerations that have induced us to include in-spectors in the unit are equally applicable to these employees.Weshall include then in the unit.Firemen.These men stoke the boilers in the powerhouse and fallwithin the general category of maintenance employees.We shall =include them in the unit.Receiving and 'ship'ping employees.These employees spend ap-proximately one-half of their time in the actual handling of incomingand outgoing material and-the other half. keeping, records with respectthereto.'In connection with this record-keeping, the plant managertestified that considerable "leg work" is required.The employeesare also available for production work.Since it appears that theinterests of these employees are ,closely aligned with those of the -production workers, we shall include them in the unit.3We find that all production and maintenance employees includingcalender, operators, inspectors,', testing and packing employees, re,2Matter of McDonnellAircraftCorporation,49 N. L R.B. 897, and cases cited therein ;Matter ofHoward AircraftCorporation.51 N. L. R B 3863Matter ofNew IndianaChair Company,43 N. L. R. B. 318;Matter of Buffalo ArmsCorporation,46 N L. R B 11764This categoryincludes burling fabric employees who, while listed under the laboratorydepartment,perform routine inspectional work examining fabric fordefectivematerial THE DAYTON RUBBER MANUFACTURING COMPANY391ceiving'and shipping employees, and firemen, but excluding cafeteriaworkers, laboratory' employees," watchmen, office and clerical em-ployees, foremen, and all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OP REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen, be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.aThe Company contends that employees hired on a temporary basisto do a specific job of collecting salvaged material and moving obso-lete and unused machinery should not be permitted to vote. There isno evidence in the record as to-how long this type of work will last.However, the factory manager testified that the completion of the jobwould not necessarily result in the discharge of these temporary em-ployees, and that they might be absorbed by other' departments. Inview of the Company's high labor turnover, 10 percent per month, andits difficulty in recruiting and holding new employees, it is a reason-able inference that any, of these so-called temporary employees whomay desire to continue working for the Company after the comple-tion of their present job will have the opportunity to do so. In view of .the fact that these employees have a good chance of acquiring perma-nent status, we shall permit them to vote.'The Union's request to -appear on the ballot as "United RubberWorkers of America" is granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations5This category includes compounders whose work is substantially like that of the labora-tory employees whom the parties agreed to exclude.0 The Union request's that the voting eligibility date be determined by the pay-roll periodending during the week set for the hearing, which was May 14, 1944It contends that asubstantial number of employees have been added by the Company since that date,and thatit has been unable to organize such employeesThere is no claim that the additions to thepay rollare anything more than normal.The reason adduced by the Union is not sufficientto justify a departure from our usual practice in fixing the date of eligibility.Matter ofClintonGarment Company,8 N. L R B 90;Matter of Vtilter.Mail ufaeturing Company,44N L R.B 232-7Matter of Bridgeport Brass Ordnance Plant, 45 N. LR B 84. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9-,,of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Dayton Rub-ber Manufacturing Company, Waynesville, North Carolina, an elec-.tion by sedret ballot shall be conducted as early as possible, but -notlater than thirty (30) days from the date of this Direction, under the,-direction and supervision of the Regional Director for the Fifth Re-,gion, acting in this matter as agent for the National Labor`-RelationsBoard and subject to Article III, Sections .10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid off, and including' employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date.of the election, to determine whether or not they desire tobe represented by United Rubber Workers of America, for the pur-poses of collective bargaining.